Decree affirmed. This is an appeal by the petitioner from a decree dismissing her petition in the Supreme Judicial Court, Suffolk County. The case has been heard here on the original papers filed in the county court. The decree of the single justice recited, “it appearing that no notice of said hearing had been given to other parties in interest,” and that the case “was argued by the petitioner.” We deal with this on the assumption that it means that even on *769the petitioner’s argument, no case was made out for granting the petition. The subject matter of the petition is not clear. The petitioner states in her brief that she is without funds and that the purpose of the petition is to permit her to enter in the full court “several appeal procedure pending in different Courts” without payment of any entry fee and without payment for printing and “other expenses.” The petitioner was not entitled as matter of law to have the petition allowed. No error has been made to appear.
Isabella Bohman, pro se.